Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 8/4/22.  As directed by the amendment: claims 2-4, 6-10, and 12-14 have been amended, claim 1 has been cancelled, and no claims have been added.  As per below, the application is in condition for allowance of claims 2-14.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,413,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The claim limitation “longitudinal cavity … has a an arc-shaped cross section” (claim 13) is being interpreted in light of the disclosure.  The longitudinal cavity set forth in claim 2 is the cavity 45 which is connected to liquid outlet corresponding to the patient’s mouth.  As can been seen in Fig. 5, this cavity is circular and as such is arc-shaped as a circle is an arc shape over 360 degrees and additionally, any two points on the circular cavity are separated by an arc and thus this cavity 45 is considered arc-shaped and is supported in the parent applications.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed add-on device for a ventilation tube, the prior art does not disclose, either alone or suggest in combination, a device including a lengthy body having a longitudinal slit sized and shaped to fit over the ventilation tube while located within a trachea of a ventilated patient; at least one longitudinal cavity passing along the lengthy body; at least one liquid outlet continuous with the cavity and disposed at a location corresponding to a patient’s mouth when the add-on device is installed over the ventilation tube in the trachea of the patient and when in use; a moisture sensor that senses dryness at the location corresponding to the patient’s mouth; a controller that activates a liquid source for providing liquid to the outlet via the cavity according to an indication of dryness sensed by the moisture sensor and: a mouth tube extending from an external surface of the body at the location corresponding to the patient’s mouth, the liquid outlet located at a distal end of the mouth tube as set forth in independent claim 2 or a mouth suction tube extending from an external surface of the body at the location corresponding to the patient’s mouth and continuous to at least one suction channel passing along the body for providing suction to the location corresponding to the patient’s mouth as set forth in independent claim 4.
The closest prior art references of record are: Chaturvedi et al. (2016/0045698), Elia et al. (2013/0014761), Zachar et al. (2015/0190597), Tan (2014/0224247), Deutsch et al. (2014/0366874), and Khosrowshahi et al. (2016/0325063).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 2 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785